Citation Nr: 1008128	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-26 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from December 1987 to July 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied the Veteran's claim for service connection for PTSD.  
In a September 2007 decision, the Board confirmed the denial.  
The Veteran filed an appeal to the United States Court of 
Appeals for Veterans Claims (Court) which, by Order dated 
November 2008, granted a Joint Motion for Partial Remand 
(Joint Motion).  In March 2009, the Board remanded the claim 
for additional development of the record. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran asserts that service connection is warranted for 
PTSD.  He claims he served with the 3rd Tactical Fighter Wing 
at Clark Air Force Base and that he was in the 3rd Services 
Squadron.  He maintains that there was an earthquake in July 
1990 which resulted in severe damage.  He insists that 
American troops were sent to help clean up, and his job 
involved digging out people who were crushed, mutilated or 
decapitated.  He maintains he saw bodies of children who were 
crushed and had missing limbs.  He claims he performed 
mortuary services and search and rescue duties.  He also 
referred to stressors following the eruption of Mount 
Pinatubo in June 1991.  The Joint Motion directed that the VA 
to attempt to verify the stressors through the U.S. Army and 
Joint Services Records Research Center (JSRRC) or other 
appropriate sources.  

Evidence from the Defense Personnel Records Information 
Retrieval System was received in 2009.  This reflected 
research concerning the 3rd Combat Support Group, the higher 
headquarters for the 3rd Services Squadron, 3rd Tactical 
Fighter Wing for the period from June 10, 1991, through 
September 1, 1991.  It was indicated that the decision was 
made on June 19, 1991 to evacuate over 3,000 non-essential 
active duty troops.  It was further noted that troops at 
Subic Bay Naval Station rescued victims on and off base.  
Airmen from Clark Air Force Base filtered back to Clark, but 
the history did not report what units the airmen were from 
that returned to Clark Air Force Base and what units 
participated with the evacuation during the period from June 
to September 1991.

There is no indication in the record, however, that a similar 
search was done for the period following the earthquake on 
July 16, 1990.  In discussing this period, the RO, in the 
supplemental statement of the case issued in July 2009 
appears to have relied on information previously in the 
record, without conducting the search mandated by the Joint 
Motion and requested in the Board's March 2009 remand.  The 
Board is obligated by law to ensure that the RO complies with 
its directives, as well as those of the Court.  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).

The Board further notes that the Veteran's service personnel 
records reveal his duty title was an accounting clerk.  A 
review of performance reports for the period covering April 
1990 to April 1991 makes no mention of the Veteran's claimed 
"search and recovery" training and/or mission during the 
July 1990 earthquake.  The only mention with regard to 
ancillary duties is that he helped clean headstones at the 
base cemetery and manned the squadron booths for the Annual 
Clark Air Base Carnival.  An evaluation for the period from 
August 1989 to August 1990 was similarly devoid of any 
notation of any duties pertaining to earthquake assistance.  
An Achievement Award for Meritorious Service covering the 
period of May 1988 to June 1991 was further devoid of any 
recognition of the Veteran's alleged search and recovery 
duties during the earthquake or the volcano eruption, but 
instead commends the Veteran for assistance in furnishings 
transactions.  

The Veteran has also asserted that he was part of the 
remaining 1,500 personnel left behind after the initial 
evacuation of Clark AFB on June 10, 1991, to help assist in 
search and recovery.  In March 2007, the Veteran testified 
before the Board that he was at Subic Bay Naval Station on 
June 10, 1991, along with the rest of the evacuees from Clark 
AFB, but that he was only there to assist his family and he 
did not leave.  He then indicated that he first performed 
supply duties and next mortuary duties, to include recovery 
of casualties from the volcanic eruption.  Finally, he 
testified that he left the Philippines on June 25, 1991.  
However, a PBS documentary special on the eruption of Mount 
Pinatubo and a report entitled "The 1991 Eruptions of Mount 
Pinatubo" by Edward W. Wolfe, submitted by the Veteran, 
notes that on June 10, 1991, all but a 1,500 security force 
detail were evacuated from Clark AFB to Subic Bay Naval 
Station; on June 12, 1991, 600 of the 1,500 were evacuated 
and remaining personnel retreated to the far side of the 
base; on June 15, 1991, the main explosion of Mount Pinatubo 
occurred; and on June 15, 1991, all remaining Air Force 
personnel evacuated the base.  Clearly, he was not at Clark 
AFB through June 25, 1991 as he has testified.

The Veteran has submitted a buddy statement from [redacted]
[redacted], who states he was the Veteran's immediate supervisor.  
The Board notes that none of the Veteran's performance 
appraisals were signed by Mr. [redacted].  On remand, the RO should 
attempt to verify, through official sources, whether Mr. [redacted] 
served with the Veteran in June 1990 with the 3rd Tactical 
Fighter Wing at Clark Air Force Base in the 3rd Services 
Squadron, and Mr. [redacted] military occupation at that time.  
Sufficient identifying information for Mr. [redacted] is contained 
on his correspondence received in August 2008.

While to this point the most probative evidence fails to 
establish that the Veteran was on search and rescue missions 
or actually stayed at Clark AFB after June 10, 1991, he was 
present on the base at that time of the 1990 earthquake 
(although there was no damage to buildings on the base), and 
was present for the evacuation of the base prior to the main 
eruption of the volcano in 1991.  Thus, a VA examination 
should be scheduled to determine whether he suffers from PTSD 
simply from his presence at Clark AFB during the earthquake 
and the precursor to the volcano eruption, rather than his 
claimed, but to this point unverified, search and rescue 
duties.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the JSRRC or any 
other appropriate source to attempt to 
verify the assertion that the Veteran 
and/or his unit performed mortuary service 
and search and rescue duties following the 
July 1990 earthquake in the Philippines.  
During this time, the Veteran was assigned 
to the 3rd Combat Support Group, 3rd 
Services Squadron, 3rd Tactical Fighter 
Wing at Clark AFB.

2.  Attempt to verify, through official 
sources, whether Mr. [redacted] served with the 
Veteran in July 1990 with the 3rd Tactical 
Fighter Wing at Clark Air Force Base in 
the 3rd Services Squadron, and attempt to 
determine Mr. [redacted] military occupation 
at that time.  Sufficient identifying 
information for Mr. [redacted] is contained on 
his correspondence received in August 
2008.

3.  Schedule the Veteran for a VA PTSD 
examination to determine whether the 
Veteran suffers from PTSD due to his 
presence at Clark AFB during an earthquake 
in June 1990 which did not destroy any 
buildings on base, and his presence during 
the July 1991 evacuation prior to the main 
eruption of Mount Pinatubo.  The examiner 
should be advised that search and rescue 
missions claimed by the Veteran have not 
been verified (unless the above 
development corroborates that stressor), 
nor does the evidence support the 
contention that he was actually present 
during the main volcano eruption.  The 
examiner should indicate whether the mere 
presence at Clark AFB described above is 
sufficient to constitute a stressor, and 
if so, whether the Veteran suffers from 
PTSD as a result.  The claims file must be 
made available to and be reviewed by the 
examiner in conjunction with the appeal.  
All tests deemed necessary should be 
conducted and the results reported.  A 
rationale for all opinions expressed 
should be provided.  

4.  Following completion of the above, the 
RO should readjudicate the claim.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
an appropriate supplemental statement of 
the case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


